Upon a petition to rehear,
Freeman, J.,
said:
A petition' for rehearing ' of this ease was filed some weeks since. We proceed to dispose of the questions presented.
First, it is said the decree is wrong in disallowing only the set-off of $444.56, specially set up in the cross-bill in which this claim is made.
The allegation is, that respondent holds claims against complainant which he is advised he will be ■allowed to set off against any recovery by complain*714ant. One of said claims is a note on said Elsey, due. February 26th, 1861, for $444.56, and he prays-to be-permitted to file and specify the others when he shall be able to get them from Franklin county.
The response to this by complainant is, he has no knowledge of any indebtedness to complainant; but if' complainant has any bona fide demands against respondent, he is willing to allow a credit for them. •
While in strictness, the complainant in his ’ cross-bill could only have the benefit of such set-offs as he. specified, yet, on reflection, we think complainant has waived this strictness on this subject, and agrees that all demands then held by the party should be credited on his claim or against his recovery. In view of' this, the decree will be modified so as to allow all legal and existing claims owned by complainant in the cross-bill (the defendant in the original bill) at the time of filing said cross-bill.
As to the other matters, they are the same as. presented in former arguments — and go to the question as to whether the notes are to be enforced by their plain terms, or whether the original agreement shall be looked to. There can be no question that the notes create the obligation of defendant — were given by him, as the amount due, and even in terms as, he then wished and approved.
With the above modification of the decree, the pé-. tition will be dismissed.